Opinion issued June 27, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00965-CV
                            ———————————
                           ALAN BATTLE, Appellant
                                         V.
                 NATIONSTAR MORTGAGE LLC, Appellee


                    On Appeal from the 412th District Court
                            Brazoria County, Texas
                        Trial Court Case No. 92352-CV


                          MEMORANDUM OPINION

      Appellant, Alan Battle, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE §§ 51.207, 51.941(a), 101.041; Fees Charged in the Supreme Court, in

Civil Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District
Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015). After being notified that

this appeal was subject to dismissal, appellant did not adequately respond. See TEX.

R. APP. P. 5, 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees. We

dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Kelly, and Goodman.